

EXHIBIT 10.34


MACE SECURITY INTERNATIONAL, INC.
PLACEMENT AGENT AND DEALER-MANAGER AGREEMENT
 
March 25, 2011
Ancora Securities, Inc.
As Placement Agent and Dealer-Manager
2000 Auburn Drive, Suite 300
Cleveland, Ohio 44122


Ladies and Gentlemen:
 
Mace Security International, Inc. (the "Company") is in the process of preparing
a rights offering to its shareholders ("Rights Offering"), as set forth in a
registration statement on Form S-1 (the "Registration Statement") to be filed
with the Securities and Exchange Commission (the "Commission").  As set forth in
the Registration Statement, the Company will distribute to holders of record of
its common stock non-transferable subscription rights (the “Rights”) to
subscribe for and purchase three shares of the Company’s common stock for each
share owned on the record date.  The purchase price for each share of common
offered in the Rights Offering will be at the per share price set forth in the
Registration Statement ("Offering Price").
 
The following will confirm our agreement relating to the proposed offering of
common stock (the “Offering”) to be undertaken by the Company of: (i) an amount
of the Company's common stock equal to three times its currently outstanding
common stock ("Rights Offering Stock"), and (ii) a further amount of the
Company's common stock ("Additional Stock") equal to $4,000,000 in amount
(valued at the Offering Price). The Rights Offering Stock and Additional Stock
is hereafter referred to as the ("Registered Stock").


1.
The Offering.

 
The Company proposes to undertake the Offering, as set forth in the Company's
Registration Statement, upon the effective date of the Registration Statement.

 
2.             The Rights Offering.
 
(a)           Basic Provisions.  As part of the Offering, the Company proposes
to undertake a issuance of the Rights, pursuant to which each holder of the
Company's common stock shall receive a Right to purchase shares of the Company's
common stock for each share of common stock held of record at the close of
business on the record date of the Rights Offering (the “Record Date”). Each
Right will entitle the holder to subscribe for and purchase, at the Offering
Price, three shares of Common Stock for every Right granted to such holder on
the Record Date.

 
(b)           Non Transferable.  The Rights are non-transferrable and will not
be quoted on any market.

 
(c)           Expiration.  The Rights will expire at 5:00 p.m., Eastern Standard
time, on the twenty fifth day following the mailing of the prospectus for the
Rights Offering subscription period (the “Expiration Date”). The Company shall
have the right to extend the Expiration Date for up to an additional 30 trading
days in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Subscription Agent.  All funds from the exercise of Rights will be
deposited with American Stock Transfer & Trust Company, LLC, as the subscription
agent (the “Subscription Agent”) and held in a segregated account with the
Subscription Agent pending a final determination of the number of shares of
Common Stock to be issued pursuant to the exercise of Rights. As soon as is
practicable, the Company shall conduct a closing of the Rights Offering (a
“Closing”). In no event will the Company raise more than an aggregate of
$14,000,000 in the Offering, including the Rights Offering.
 
(e)           Additional Stock.  Merlin Partners, LP ("Merlin") and the Company
have executed a Securities Purchase Agreement dated even date hereof.  Pursuant
to the terms of the Securities Purchase Agreement, the Company has agreed to
sell to Merlin and Merlin's assignees the Additional Stock, valued at Four
Million Dollars ($4,000,000) at the Offering Price.
 
(f)           Follow-On Offering.  If the Company does not sell all of the
Rights Offering Stock in the Rights Offering, the Company reserves the right to
offer such unsold shares to the public at the Offering Price, all as more fully
described in the Registration Statement (the “Follow-On Offering”).  Ancora
Securities, Inc. (“Ancora”) is being appointed under Section 3 of this Placement
Agent and Dealer-Manager Agreement (this "Agreement") as the Company's exclusive
placement agent and the dealer manager for the Offering.  The Company agrees not
to make any Follow-On Offering, unless Ancora agrees in writing that a Follow-On
Offering should be made.
 
(g)           Offering.  For purposes of clarification, the term Offering, as
defined above in the first paragraph of this Agreement, shall mean the offering
and sale of the Rights Offering Stock, and the Additional Stock, including the
offering and sale to shareholders under the Rights, to Merlin Partners, L.P. and
it assigns under the Securities Purchase Agreement dated the same date as this
Agreement and to the public in the Follow-On Offering.
 
3.
Appointment as Placement Agent and Dealer-Manager; Roles of Placement Agent and
Dealer-Manager.



The Company hereby engages and authorizes Ancora to be the sole exclusive
placement agent for the Offering (“Placement Agent”) and the sole exclusive
dealer-manager (the “Dealer-Manager”) for the Offering, in accordance with this
Agreement.  During the period commencing with the date of this Agreement and
ending ninety (90) days after the completion or termination of the Offering
("Exclusive Period"), the Company will not solicit, negotiate with or enter into
any agreement with any other placement agent, financial advisor, dealer manager,
brokers, dealers or underwriters or any other person or entity in connection
with the Offering.  On the basis of the representations and warranties and
agreements of the Company contained in this Agreement and subject to and in
accordance with the terms and conditions hereof, Ancora agrees that: (i) as
Placement Agent it will, to the extent requested by the Company, use its best
efforts to provide Offering Advisor Services (as defined below) in connection
with the Offering; and (ii) as Dealer-Manager Ancora will, to the extent
requested by the Company, use Ancora's best efforts to (a) advise and assist the
Company in soliciting exercise of the Rights for subscriptions for shares of the
Company's common stock registered in the Offering, (b) advise and assist the
Company in connection with the solicitation of offers to purchase any shares of
common stock not subscribed for by the holders of Rights, and (c) advise and
assist the Company in soliciting subscriptions in connection with the Follow-On
Offering at the Offering Price.  “Offering Advisory Services” means (i) advising
on pricing and other terms and conditions of the Offering, including the Rights
Offering and Follow-On Offering, (ii) providing guidance on general market
conditions and their impact on the Offering, including the Rights Offering and
Follow-On Offering and (iii) assisting the Company in drafting a presentation
that may be used to market the Offering to potential investors.  For the
avoidance of doubt and notwithstanding anything that may be to the contrary in
this Agreement, Ancora has no obligation to underwrite the Offering, either in
its capacity as the Placement Agent or as the Dealer-Manager or purchase the
shares of the Company's common stock offered in connection with the Offering.
The Company agrees that it will not hold Ancora liable or responsible for the
failure of the Offering, including the Rights Offering and the Follow-On
Offering, in the event that the Offering is not successfully consummated for any
reason other than Ancora’s failure to use its best efforts in connection with
its obligations under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           No Liability for Acts of Brokers, Dealers, Banks and Trust
Companies.
 
Ancora shall not be subject to any liability to the Company or any of the
Company’s Subsidiaries (as defined below) or “affiliates” (“Affiliates”, as such
term is defined in Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”)) for any act or omission on the part of any broker or dealer
in securities (other than Ancora) or any bank or trust company or any other
management, shareholders, creditors or any other natural person, partnership,
limited liability partnership, corporation, limited liability company, business
trust, joint stock company, trust, unincorporated association, joint venture, or
other entity or organization (each, a “Person”), and Ancora shall not be liable
for its own acts or omissions in performing its obligations as advisor,
Placement Agent or Dealer-Manager hereunder or otherwise in connection with the
Offerings, except for any losses, claims, damages, liabilities and expenses
determined in a final judgment by a court of competent jurisdiction to have
resulted primarily from any such acts or omissions undertaken or omitted to be
taken by Ancora through its gross negligence, bad faith or willful misconduct.
In soliciting or obtaining exercises of Rights, the Dealer-Manager shall not be
deemed to be acting as the agent of any broker, dealer, bank or trust company,
and no broker, dealer, bank or trust company shall be deemed to be acting as the
Dealer-Manager’s agent or as the agent of the Company.  As used herein, the term
“Subsidiary” means a Subsidiary of the Company as defined in Rule 405 of the
Securities Act.  Unless the context specifically requires otherwise, the term
“Company” as used in this Agreement means the Company and its Subsidiaries
collectively on a consolidated basis.
 
5.           The Offer Documents.
 
(a)           Documents.  There will be used in connection with the Offering
certain materials in addition to the  Registration Statement, any Preliminary
Prospectus or the Prospectus relating to the Registration Statement (each as
defined herein), including: (i) all exhibits to the Registration Statement which
pertain to the conduct of the Offering and (ii) any soliciting materials
relating to the Offering approved by the Company (collectively with the
Registration Statement, any related Preliminary Prospectus and the related
Prospectus, the “Offer Documents”). The Placement Agent shall be given an
opportunity to review and comment upon the Offer Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Copies.  The Company agrees to furnish Ancora, as the Placement
Agent and Dealer-Manager with as many copies as it may reasonably request of the
final forms of the Offer Documents, and Ancora is authorized to use copies of
the Offer Documents in connection with its acting as Placement Agent and
Dealer-Manager.  Ancora hereby agrees that it will not disseminate any written
material for or in connection with the solicitation of subscriptions for shares
of common stock pursuant to the Offering other than the Offer Documents.
 
(c)           Solicitation Materials; No other Documents. The Company represents
and agrees that no solicitation material, other than the Offer Documents and the
documents to be filed therewith as exhibits thereto (each in the form of which
has been approved by Ancora), will be used in connection with the Offering by or
on behalf of the Company without the prior approval of the Ancora, acting as the
Placement Agent and Dealer-Manager, which approval will not be unreasonably
delayed or withheld.  In the event that the Company uses or permits the use of
any such solicitation material in connection with the Offering without the
Ancora’s approval, then Ancora shall be entitled to withdraw as Placement Agent
and Dealer-Manager in connection with the Offering and the related transactions
without any liability or penalty to Ancora or any other Person identified in
Section 12 hereof as an “indemnified party,” and Ancora shall be entitled to
receive the payment of all expenses payable under this Agreement incurred up to
the date of termination.
 
6.           Representations and Warranties.


The Company represents and warrants to Ancora that:


(a)           Filing Registration Statement.  The Registration Statement, as
amended: (i) has and will be prepared by the Company in conformity with the
requirements of the Securities Act in all material respects, (ii) be filed with
the Commission under the Securities Act; and (iii) become effective under the
Securities Act. Copies of such Registration Statements as amended to date have
been delivered or made available by the Company to Ancora.  For purposes of this
Agreement, “Effective Time” means the date and the time as of which the
Registration Statements, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission; “Effective Date” means the date
of the Effective Time; “Preliminary Prospectus” means each prospectus included
in such Registration Statement, or amendments thereof, before it becomes
effective under the Securities Act and any prospectus filed with the Commission
by the Company with the consent of Ancora pursuant to Rule 424(a) of the
Securities Act; “Registration Statement” means the Registration Statement, as
amended at the Effective Time, including any documents which are exhibits
thereto or incorporated by reference; and “Prospectus” means such final
prospectus, as first filed with the Commission pursuant to paragraph (1) or (4)
of Rule 424(b) of the Securities Act.  The Commission has not issued any order
preventing or suspending the use of any Preliminary Prospectus or the
Prospectus. All references in this Agreement to the Registration Statement, the
Preliminary Prospectus, and the Prospectus, or any amendments or supplements to
any of the foregoing shall be deemed to include any copy thereof filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”). The Prospectus delivered to Ancora, as Placement Agent and
Dealer-Manager for use in connection with the Offering (the “Offering
Prospectus”) will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T promulgated by the Commission.  As used in this Agreement, the
term “Prospectuses” means the Offering Prospectus used in the Rights Offer on
the Follow-On Offering.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Contents of Registration Statement.  The Registration Statement
will conform, as of the Effective Time, in all material respects to the
requirements of the Securities Act and will not, as of the Effective Date,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made not misleading; and
the Prospectus and any further amendments or supplements to such Registration
Statement will conform, as of their respective dates or when they are declared
effective by the Commission, as the case may be, in each case, in all material
respects to the requirements of the Securities Act and collectively do not and
will not, as of the applicable date thereof or when declared effective by the
Commission, as the case may be, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (with respect to the applicable Prospectus, in the
light of the circumstances under which they were made) not misleading; provided
that no representation or warranty is made by the Company as to information
contained in or omitted from such Registration Statement or the applicable
Prospectus in reliance upon and in conformity with written information regarding
Ancora furnished to the Company by or on behalf of Ancora specifically for
inclusion therein (collectively, the “Ancora Information”) under appropriate
headings and in its final form as approved by Ancora and its counsel.
 
(c)           Exhibits to Registration Statement.  There are no contracts,
agreements, plans or other documents which are required to be described in the
Prospectus for, or filed as exhibits to either Registration Statement by the
Securities Act which have not been described in the Prospectus or filed as
exhibits to such Registration Statement or referred to in, or incorporated by
reference into, the exhibit table of such Registration Statement as permitted by
the Securities Act.
 
(d)           Valid Existence.  The Company and each of its Subsidiaries have
been duly incorporated and are validly existing as corporations in good standing
under the laws of their respective jurisdictions of incorporation, are duly
qualified to do business and are in good standing as foreign corporations in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all corporate power and authority necessary to own or hold their respective
properties and to conduct their businesses as described in the Registration
Statements and the Prospectuses, except where the absence of such power or
authority (either individually and in the aggregate) would not have a material
adverse effect on: (i) the business, condition (financial or otherwise), results
of operations, material properties or prospects (as such prospects are disclosed
or described in the relevant Prospectus) of the Company and its Subsidiaries,
taken as a whole or (ii) the Offering, or consummation of any of the
transactions contemplated by this Agreement, the Registration Statements or the
Prospectuses (any such effect being a “Material Adverse Effect”); provided,
however, that in determining whether a Material Adverse Effect has occurred,
there shall be excluded any effect to the extent resulting from the following:
(A) changes, after the date hereof, in U.S. generally accepted accounting
principles (“GAAP”), (B) changes, after the date hereof, in applicable laws,
rules and regulations or interpretations thereof, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Ancora, (D) changes in general economic, monetary
or financial conditions, including changes in prevailing interest rates, or
credit markets, (E) changes in the market price of the Common Stock (but not the
underlying causes of such changes), and (F) the failure of the Company to meet
any internal or public projections, forecasts, estimates or guidance for any
period ending on or after the date hereof (but not the underlying causes of such
failure).
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Authorization.  This Agreement has been duly authorized, executed
and delivered by the Company and, assuming the due authorization, execution and
delivery by Ancora, constitutes the valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity.
 
(f)           No Defaults.  Neither the Company nor any of its Subsidiaries: (i)
is in violation of its charter or by-laws, (ii) in default under or in breach
of, and no event has occurred which, with notice or lapse of time or both, would
constitute a default or breach under or result in the creation or imposition of
any lien, charge, mortgage, pledge, security interest, claim, equity, trust or
other encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever (each, a “Lien”) upon any of their property or assets pursuant to,
any material contract, agreement, indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets are subject or (iii) is in
violation in any respect of any law, rule, regulation, ordinance, directive,
judgment, decree or order, foreign and domestic, to which the Company or its
Subsidiaries or any of its respective properties or assets is subject, except,
in the case of clauses (ii) and (iii) above, any violation or default that would
not have a Material Adverse Effect.
 
(g)           Authorization of Rights.  The Rights to be issued and distributed
by the Company pursuant to the Offering have been duly and validly authorized
and, when issued and delivered in accordance with the terms of the  Offer
Documents, will be duly and validly issued, and will constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms, no holder of the Rights is or will be subject to
personal liability by reason of being such a holder, and the Rights will conform
in all material respects to the description thereof contained in the
Registration Statement and the related Prospectus.
 
(h)           Authorization of Common Stock.  The shares of Common Stock
registered in the Registration Statement has been duly and validly authorized
and reserved for issuance and are free of statutory and contractual preemptive
rights and are sufficient in number to meet the exercise requirements of the
Offering and the shares of common stock, when so issued and delivered against
payment therefore in accordance with the terms of the Offering, will be duly and
validly issued, fully paid and non-assessable, with no personal liability
attaching to the ownership thereof. The shares of common stock will conform in
all material respects to the descriptions thereof contained in the Prospectuses.
 
(i)           OTCQB Quotation System.  The Company's common stock is quoted on
the OTCQB™ market.  The Company has not received an oral or written notification
from the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any court or
any other federal, state, local or foreign governmental or regulatory authority
having jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets (“Governmental Authority”) of any inquiry or investigation
or other action that would cause the common stock registered in the Registration
Statements to not be quoted on OTCQBTM.
 
 
6

--------------------------------------------------------------------------------

 
 
(j)           Capitalization.  The Company has an authorized capitalization as
set forth under the caption “Capitalization” in the Prospectuses, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of Company capital stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those accurately described in all material respects in the
Registration Statement and the Prospectuses. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted there under, set forth in the Registration Statement and
the Prospectuses accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.
 
(k)           Properties.  The Company owns or leases all such assets or
properties as are necessary to the conduct of its business as presently operated
and as proposed to be operated as described in the Registration Statement and
the Prospectuses. The Company has good and marketable title in fee simple to all
material assets, real property and personal property owned by it, in each case
free and clear of any Lien, except for such Liens or loans as are described in
the Registration Statement and the Prospectuses or as do not materially diminish
the value of such property or materially interfere with the Company’s use
thereof. Any assets or real property and buildings held under lease or sublease
by the Company is held under valid, subsisting and enforceable leases with such
exceptions as are not material to, and do not materially interfere with, the use
of such assets or property by the Company, in each case except as described in
the Registration Statement and the Prospectuses. Neither the Company nor any
Subsidiary has received any notice of any material claim adverse to its
ownership of any real or personal property or of any material claim against the
continued possession of any real property, whether owned or held under lease or
sublease by the Company or any Subsidiary.
 
(l)           Consents.  Except as described in the Registration Statement or
the Prospectuses, the Company and its Subsidiaries have all material consents,
approvals, authorizations, orders, registrations, qualifications, licenses,
filings and permits of, with and from all judicial, regulatory and other
Governmental Authorities and all third parties, foreign and domestic
(collectively, the “Consents”), to own, lease and operate their properties and
conduct their businesses as presently being conducted, and each such Consent is
valid and in full force and effect. The Company has not received notice of any
investigation or proceedings which results in or, if decided adversely to the
Company, could reasonably be expected to result in, the revocation or
modification of any Consent that would have a Material Adverse Effect, except as
described in the Registration Statement and the Prospectuses.
 
 
7

--------------------------------------------------------------------------------

 
 
(m)          Conflicts.  The execution, delivery and performance of this
Agreement by the Company, the issuance of the Rights in accordance with the
terms of the Offer Documents, and the issuance of shares of common stock in
accordance with the terms of the Offering, and the consummation by the Company
of the transactions contemplated hereby will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the properties or assets of the Company or any of its Subsidiaries is
subject, except where such conflict, breach, violation or default would not
cause or constitute a Material Adverse Effect; nor will such actions result in
any violation of the provisions of the charter or by-laws of the Company or any
of its Subsidiaries or any statute or any order, rule or regulation of any
Governmental Authority (except, in the case of any such statute, order, rule or
regulation, where such violation would not cause or constitute a Material
Adverse Effect); and except for the registration of the shares of common stock
on the Registration Statement under the Securities Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
applicable state securities laws in connection with the distribution of the
Rights and the sale of the shares of common stock by the Company, no consent,
approval, authorization or order of, or filing or registration with, any such
court or Governmental Authority is required for the execution, delivery and
performance of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby.

 
(n)           Registration Rights.  Except as otherwise set forth in the
Registration Statement and the Prospectuses, there are no contracts, agreements
or understandings between the Company and any Person granting such Person the
right to require the Company to file a registration statement under the
Securities Act with respect to any securities of the Company owned or to be
owned by such Person or to require the Company to include such securities in the
securities registered pursuant to the Registration Statements or in any
securities being registered pursuant to any other registration statement filed
by the Company under the Securities Act.  No holder of any security of the
Company has any rights of rescission or similar rights with respect to such
securities held by them.
 
(o)           Damage and Loss.  Except as disclosed in filings made by the
Company under the Exchange Act or the Prospectuses, neither the Company nor any
of its Subsidiaries has sustained, since the latter of the date of the filings
made by the Company under the Exchange Act or the date of the  Prospectuses any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree; and, since such date or after
such date and except as disclosed in the filings made under the Exchange Act or
the Prospectuses, there has not been any material change in the capital stock or
long-term debt of the Company or any of its Subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, condition (financial or otherwise), results of
operations, material properties or prospects (as such prospects are disclosed or
described in the Prospectus) of the Company and its Subsidiaries, taken as a
whole (a “Material Adverse Change”); provided, however, that in determining
whether a Material Adverse Change has occurred, there shall be excluded any
change to the extent resulting from the following: (A) changes, after the date
hereof, in U.S. generally accepted accounting principles (“GAAP”), (B) changes,
after the date hereof, in applicable laws, rules and regulations or
interpretations thereof, (C) actions or omissions of the Company expressly
required by the terms of this Agreement or taken with the prior written consent
of the Ancora, (D) changes in general economic, monetary or financial
conditions, including changes in prevailing interest rates, or credit markets,
(E) changes in the market price of the Common Stock (but not the underlying
causes of such changes), and (F) the failure of the Company to meet any internal
or public projections, forecasts, estimates or guidance for any period ending on
or after the date hereof (but not the underlying causes of such failure).
 
 
8

--------------------------------------------------------------------------------

 
 
(p)           Obligations.  Since the date of the latest balance sheet presented
in or incorporated into the Registration Statement by reference, the Company has
not incurred or undertaken any liabilities or obligations, whether direct or
indirect, liquidated or contingent, matured or unmatured, or entered into any
transactions, including any acquisition or disposition of any business or asset,
which are material to the Company, except for liabilities, obligations and
transactions which are disclosed in the Registration Statement or which do not
have a Material Adverse Effect.

 
(q)           Accountants.  Grant Thornton, LLP (“Grant Thornton”) whose report
relating to the Company is incorporated by reference into the Registration
Statement, is or were independent public accountants as required by the
Securities Act, the Exchange Act and the rules and regulations promulgated by
the Public Company Accounting Oversight Board (the “PCAOB”).  To the best of the
Company’s knowledge, Grant Thornton is duly registered and in good standing with
the PCAOB.  Grant Thornton has, during the periods covered by the financial
statements on which they reported incorporated by reference into the
Registration Statement, the Preliminary Prospectuses and the Prospectuses,
provided to the Company any non-audit services, as such term is used in Section
10A(g) of the Exchange Act.
 
(r)           Financial Statements.  The financial statements, including the
notes thereto, and any supporting schedules included in or incorporated by
reference into the Registration Statement, any Preliminary Prospectuses and the
Prospectuses present fairly, in all material respects, the financial position as
of the dates indicated and the cash flows and results of operations for the
periods specified of the Company. Except as otherwise stated in the Registration
Statement, any Preliminary Prospectus and the Prospectuses, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods involved. Any supporting schedules included in the Registration
Statement, any Preliminary Prospectus and the Prospectuses present fairly, in
all material respects, the information required to be stated therein. No other
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement. The other financial and
statistical information included in the Registration Statement, any Preliminary
Prospectus and the Prospectuses present fairly, in all material respects, the
information included therein and have been prepared on a basis consistent with
that of the financial statements that are incorporated by reference into the
Registration Statement, such Preliminary Prospectus and the Prospectuses and the
books and records of the respective entities presented therein.
 
(s)           Pro Forma Adjustments.  There are no pro forma or as adjusted
financial statements which are required to be included in or incorporated by
reference into the Registration Statement, any Preliminary Prospectus and the
Prospectuses in accordance with Regulation S-X under the Securities Act.
 
(t)           Accounting System.  Except as disclosed in the Registration
Statement and the Prospectuses, the Company maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with United States
generally accepted accounting principles and to maintain accountability for
assets.
 
 
9

--------------------------------------------------------------------------------

 
 
(u)           Internal Controls.  The Company has not been informed of: (i)
except as disclosed in the Registration Statement and the Prospectuses, any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.
 
(v)           Sarbanes Oxley.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes Oxley”)
applicable to the Company, and the rules and regulations promulgated there under
and related or similar rules and regulations promulgated by any other
Governmental Authority or self regulatory entity or agency, except for
violations which, singly or in the aggregate, are disclosed in the Prospectuses
or would not have a Material Adverse Effect.
 
(w)           Certain Relationships.  To the best of the Company’s knowledge, no
relationship, direct or indirect, exists between or among any of the Company or
any of its Subsidiaries, on the one hand, and any director, officer,
shareholder, customer or supplier of the Company or its Subsidiaries, on the
other hand, which is required by the Securities Act or the Exchange Act to be
described in the Registration Statement or the Prospectuses which is not so
described as required. Except as disclosed in the Registration Statement and the
Prospectuses, there are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members. The Company
has not, in violation of Sarbanes Oxley, directly or indirectly, including
through any Affiliate of the Company (other than as permitted under the Sarbanes
Oxley for depositary institutions), extended or maintained credit, arranged for
the extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company.
 
(x)           Legal Proceedings.  Except as described in the Registration
Statement and the Prospectuses, there are no legal or governmental proceedings
pending to which the Company or any of its Subsidiaries is a party or of which
any property or asset of the Company or any of its Subsidiaries is the subject
which, if determined adversely to the Company or any of its Subsidiaries, are
reasonably likely to have a Material Adverse Effect; and to the best of the
Company’s knowledge, except as disclosed in the Prospectuses, the Company does
not know of any such proceedings that are threatened or contemplated by
Governmental Authorities or others.
 
(y)           Taxes.  The Company and its Subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns and have paid all
taxes required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except where the
failure to make such filings or make such payments, either individually or in
the aggregate, would not have a Material Adverse Effect.  The Company believes
in good faith that it has made adequate charges, accruals and reserves in its
financial statements above in respect of all federal, state and foreign income
and franchise taxes for all periods as to which the tax liability of the Company
or any of its Subsidiaries has not been finally determined.
 
 
10

--------------------------------------------------------------------------------

 
 
(z)           Insurance.  Each of the Company and its Subsidiaries maintains
insurance of the types and in the amounts which the Company believes to be
reasonable and sufficient for a company of its size operating in the Company’s
industry. There are no material claims by the Company or any of its Subsidiaries
under any policy or instrument described in this paragraph as to which any
insurance company is denying liability or defending under a reservation of
rights clause.  All of the insurance policies described in this paragraph are in
full force and effect in all material respects.  The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(aa)           Intellectual Property.  Subject to the statements and disclosures
made in the Registration Statement and the Prospectuses, the Company and its
Subsidiaries own or possess or have the right to use on reasonable terms all
patents, patent rights, patent applications, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names, service names and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as described in the Registration Statement and the
Prospectus.  Except as described in the Registration Statement and the
Prospectuses, neither the Company nor any of its Subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interests of the Company or any of its Subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, might result in a Material Adverse Effect. To the knowledge of the
Company, there is no unauthorized use, infringement or misappropriation of any
of the Intellectual Property by any third party, employee or former employee
that would result in a Material Adverse Effect. Each agreement and instrument
pursuant to which any Intellectual Property is licensed to the Company or any of
its subsidiaries is in full force and effect, has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company or the
applicable subsidiary, as the case may be, enforceable against the Company or
such subsidiary in accordance with its terms, except as enforcement thereof may
be subject to bankruptcy, insolvency or other similar laws relating to or
affecting creditors rights generally or by general equitable principles; the
Company and its subsidiaries are in compliance in all material respects with
their respective obligations under all license agreements for Intellectual
Property and, to the knowledge of the Company, all other parties to any such
license agreements are in compliance in all material respects with all of their
respective obligations there under; to the knowledge of the Company, no event or
condition has occurred or exists that gives or would give any party to any
license agreement for Intellectual Property the right, either immediately or
with notice or passage of time or both, to terminate or limit (in whole or in
part) any such license agreement or any rights of the Company or any of its
subsidiaries there under, to exercise any of such party’s remedies there under,
or to take any action that would adversely affect any rights of the Company or
any of its subsidiaries there under or that might have a Material Adverse Effect
and the Company is not aware of any facts or circumstances that would result in
any of the foregoing or give any party to any license agreement for Intellectual
Property any such right; and neither the Company nor any of its subsidiaries has
received any notice of a material default, breach or non-compliance under any
such license agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(bb)           Applicable Laws.  Except as described in any Preliminary
Prospectus, the Prospectuses and the Registration Statement or except as would
not have a Material Adverse Effect, the  Company: (i) is and at all times has
been in material compliance with all statutes, rules, regulations or guidance
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured,
distributed or sold by the Company or any component thereof (such statutes,
rules, regulations or guidance, collectively, “Applicable Laws”); (ii) has not
received any notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from any Governmental Authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws for the Company to legally conduct its
business (“Authorizations”); (iii) possesses all Authorizations and such
Authorizations are valid and in full force and effect and are not in violation
of any term of any such Authorizations; (iv) has not received notice of any
claim, suit, proceeding, hearing, enforcement, audit, investigation, arbitration
or other action from any Governmental Authority or third party alleging that any
product, operation or activity of the Company is in violation of any Applicable
Laws or Authorizations and has no knowledge that any such Governmental Authority
or third party is considering any such claim, suit, proceeding, hearing,
enforcement, audit, investigation, arbitration or other action; (v) has not
received notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority is considering such action; (vi)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission).
 
(cc)           Other Security Offers.  Neither the Company nor any of its
Affiliates has, prior to the date hereof, made any offer or sale of any
securities which are required to be “integrated” pursuant to the Securities Act
with the offer and sale of the shares of common stock pursuant to the
Registration Statement.
 
(dd)           Fees.  Except as described in the Registration Statement and the
Prospectuses, there are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee or other compensation by the Company with respect to the issuance or
exercise of the Rights or the sale of the shares of common stock included in the
Registration Statement or pursuant to any other arrangements, agreements or
understandings of the Company or, to the Company’s knowledge, the Company’s
officers, directors and employees or Affiliates that may affect Ancora’s
compensation, as determined by FINRA.  Except as previously disclosed by the
Company to Ancora in writing, no officer, director, or beneficial owner of 5% or
more of any class of the Company’s securities (whether debt or equity,
registered or unregistered, regardless of the time acquired or the source from
which derived) or any other Affiliate is a member or a Person associated, or
affiliated with a member of FINRA.  No proceeds from the exercise of the Rights
will be paid to any FINRA member, or any Persons associated or affiliated with a
member of FINRA, except as specifically contemplated herein.  Except as
previously disclosed by the Company to Ancora, no Person to whom securities of
the Company have been privately issued within the 180-day period prior to the
initial filing date of the Registration Statement has any relationship or
affiliation or association with any member of FINRA.
 
 
12

--------------------------------------------------------------------------------

 
 
(ee)           Brokers.  There are no contracts, agreements or understandings
between the Company and any Person that would give rise to a valid claim against
the Company or Ancora for a brokerage commission, finder’s fee or other like
payment in connection with the transactions contemplated by this Agreement.
Other than Ancora, the Company has not employed any brokers, dealers or
underwriters in connection with solicitation of exercise of Rights in the Rights
Offering, and except as provided for in this Agreement and in the Securities
Purchase Agreement entered into between the Company and Merlin Partners, LP.
 
(ff)           Political Contributions.  Neither the Company nor, to the
Company’s knowledge, any of the Company’s officers, directors, employees or
agents has at any time during the last ten (10) years: (i) made any unlawful
contribution to any candidate for foreign office, or failed to disclose fully
any contribution in violation of law, or (ii) made any payment to any federal or
state governmental officer or official, or other Person charged with similar
public or quasi-public duties, other than payments that are not prohibited by
the laws of the United States or any jurisdiction thereof.
 
(gg)           Price Stabilization.  The Company has not and will not, directly
or indirectly through any officer, director or Affiliate of the Company or
through any other Person: (i) taken any action designed to cause or to result
in, or that has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the issuance of the Rights or the sale or resale of the shares of the
Company's common stock included in the Registration Statements, (ii) since the
filing of the Registration Statements sold, bid for or purchased, or paid any
Person (other than Ancora) any compensation for soliciting exercises or
purchases of, the Rights, or shares of Common Stock included in the Registration
Statement and (iii) until the later of the expiration of the Rights or the
completion of the distribution (within the meaning of Regulation M under the
Exchange Act) of the shares of common stock  included in the Registration
Statements sell, bid for or purchase, apply or agree to pay to any Person (other
than Ancora) any compensation for soliciting another to purchase any other
securities of the Company (except for the solicitation of the exercises of
Rights pursuant to this Agreement). The foregoing shall not apply to the offer,
sale, agreement to sell or delivery with respect to: (i) shares of common stock
included in the Registration Statements, as described in the Prospectuses, or
(ii) any shares of common stock sold pursuant to the Company’s employee benefit
plans.
 
(hh)           Forward Looking Statements.  Each “forward-looking statement”
(within the meaning of Section 27A of the Securities Act or Section 21E of the
Exchange Act) included in the Registration Statement and the Prospectuses has
been made or reaffirmed with a reasonable basis and has been disclosed in good
faith.
 
As used in this Agreement, the term “knowledge of the Company” (or similar
language) shall mean the knowledge of the officers of the Company who are named
in the Prospectuses, with the assumption that such officers shall have made
reasonable and diligent inquiry of the matters presented (with reference to what
is customary and prudent for the applicable individuals in connection with the
discharge by the applicable individuals of their duties as officers or directors
of the Company).
 
 
13

--------------------------------------------------------------------------------

 
 
7.           Compensation.
 
Ancora shall not receive any compensation for acting as Dealer-Manager and
Placement Agent, other than the reimbursement of expenses, as set forth
Paragraph 8 of this Agreement.
 
8.           Expenses.


The Company will reimburse Ancora for all reasonable out-of-pocket expenses
(including the reasonable fees and expenses of any other independent experts
retained by Ancora, including attorneys; provided such independent experts are
retained with the Company’s advance consent) incurred by Ancora in connection
Ancora's duties as the Placement Agent or Dealer-Manager, it being understood
that any expense in excess of $1,000 shall have been approved in advance by the
Company before incurred.
 
The Company shall also pay or cause to be paid:
 
(a)           all expenses (including any taxes) incurred in connection with the
Offering and the preparation, issuance, execution, authentication and delivery
of the Rights Offering Stock, the Additional Stock, the Rights, and the common
stock issuable upon exercise of the Rights and the Follow-On Offering;


(b)           all fees, expenses and disbursements of the Company’s accountants,
legal counsel and other third party advisors;


(c)           all fees, expenses and disbursements (including, without
limitation, fees and expenses of the Company’s accountants and counsel) in
connection with the preparation, printing, filing, delivery and shipping of the
Registration Statement (including the financial statements include therein or
incorporated there into and all amendments and exhibits thereto), each
Preliminary Prospectus, the Prospectuses, the other Offer Documents and any
amendments or supplements of the foregoing, and any printing, delivery and
shipping of this Agreement by mail, fax or other means of communications;


(d)           all fees, expenses and disbursements relating to the registration
or qualification of the Rights Offering Stock, Additional Stock and Rights,
included in the Registration Statement under the “blue sky” securities laws of
any states or other jurisdictions and all reasonable fees and expenses
associated with the preparation of the preliminary and final forms of Blue Sky
Memoranda;


(e)           all filing fees of the Commission;


(f)           all filing fees relating to the review of the Offering, the Rights
Offering, or the Follow-On Offering by FINRA;
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           any applicable listing or other fees;


(h)           the cost of printing certificates representing the Rights, and the
shares of common stock, included in the Registration Statements;


(i)           the cost and charges of the Company’s transfer agent(s) or
registrar(s); and


(j)           all other costs and expenses incident to the performance of the
Company’s obligations hereunder for which provision is not otherwise made in
this Section.

 
All payments to be made by the Company pursuant to this Section 8 shall be made
promptly after the termination or expiration of the Rights Offering and
Follow-On Offering, as the case may be, or, if later, promptly after the related
fees, expenses or charges accrue and an invoice therefore is sent by
Ancora.  The Company shall perform its obligations set forth in this Section 8
whether or not the Offering commences or any Rights are exercised pursuant to
the Rights Offering.


9.           Shareholder Lists.
 
(a)           Names and Addresses.  The Company will cause Ancora to be provided
with any cards or lists showing the names and addresses of, and the number of
shares of common stock held by the holders of shares of common stock as of a
recent date and will use its best efforts to cause Ancora to be advised from
time to time during the periods, as Ancora shall request, of the Offering,
including the Rights Offering, and the Follow-On Offering as to any transfers of
record of shares of common stock.

 
(b)           Subscription Funds.  The Company (i) has arranged for the Transfer
Agent to advise the Dealer-Manager regularly as to such matters as the
Dealer-Manager may reasonably request, including the number of Rights that have
been exercised.  The Transfer Agent will be responsible for receiving
subscription funds paid.
 
10.           Covenants of the Company.
 
The Company covenants and agrees with Ancora:
 
(a)           Registration Statement. To use commercially reasonable efforts to
cause the Registration Statement and any amendments thereto to become effective;
to advise Ancora, promptly after it receives notice thereof, of the times when
Registration Statement, or any amendments thereto, become effective or any
supplement to the Prospectuses or any amended Prospectuses has been filed and to
furnish Ancora with copies thereof; to prepare Prospectuses in forms approved by
Ancora (such approval not to be unreasonably withheld or delayed) and to file
such Prospectuses pursuant to Rule 424(b) under the Securities Act within the
time prescribed by such rule; to advise Ancora, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of any Preliminary Prospectus or
Prospectus, of the suspension of the qualification of the Rights for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or the Prospectuses or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
Prospectus or suspending any such qualification, to use promptly its reasonable
best efforts to obtain its withdrawal;
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Offering Documents. To deliver promptly to Ancora, at any such
location as reasonably requested by Ancora, such number of the following
documents as Ancora shall reasonably request: (i) conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement,
any other Offer Documents filed as exhibits, (ii) each Preliminary Prospectus,
the Prospectuses and any amended or supplemented Prospectuses and (iii) any
document incorporated by reference into the Prospectuses (excluding exhibits
thereto); and, if the delivery of a prospectus is required at any time during
which the Prospectus relating to the Offering is required to be delivered under
the Securities Act and if at such time any events shall have occurred as a
result of which such Prospectus as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Prospectus is delivered, not
misleading, or, if for any other reason it shall be necessary during such period
to amend or supplement the such Prospectus or to file under the Exchange Act any
document incorporated by reference into such Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify Ancora and, upon its request,
to file such document and to prepare and furnish without charge to Ancora as
many copies as Ancora may from time to time reasonably request of an amended or
supplemented Prospectus which will correct such statement or omission or effect
such compliance;
 
(c)           Amendments to Registration Statement.  To file promptly with the
Commission any amendment to the Registration Statement or the Prospectuses or
any supplement to the Prospectuses that may, in the judgment of the Company, be
necessary or advisable in connection with the distribution of the securities
included in the Registration Statement or as is requested by the Commission;
 
the Prospectuses; and
 
(d)           Advance Copies.  Prior to filing with the Commission any: (i)
Preliminary Prospectus, (ii) amendment to the Registration Statement, any
document incorporated by reference into either of the Prospectuses or (iii) any
Prospectus pursuant to Rule 424 of the Securities Act, to furnish a copy thereof
to Ancora and counsel for Ancora;
 
(e)           Other Materials.  To furnish to Ancora copies of all materials not
available via EDGAR furnished by the Company to its shareholders and all public
reports and all reports and financial statements furnished by the Company to the
principal national securities exchange or automated quotation markets upon which
any of the Company’s securities may be listed or quoted pursuant to requirements
of or agreements with such exchange or market to the Commission pursuant to the
Exchange Act or any rule or regulation of the Commission there under;
 
 
16

--------------------------------------------------------------------------------

 
 
(f)           Blue Sky Laws.  To qualify or register the Rights, and the shares
of common stock included in the Registration Statement for sale under (or obtain
exemptions from the application of) the state securities or blue sky laws of
those jurisdictions reasonably requested by Ancora, and to comply with such laws
and cause such qualifications, registrations and exemptions to continue in
effect so long as reasonably required for the distribution of the securities
included in the Registration Statement. The Company shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign
corporation.  The Company will advise Ancora promptly of the suspension of the
qualification or registration of (or any such exemption relating to) any of the
securities included in the Registration Statement for offering, sale or trading
in any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its reasonable
best efforts to obtain the withdrawal thereof as promptly as practicable;
 
(g)          Use of Proceeds.  To apply the net proceeds from the sale of the
securities included in the Registration Statement in the manner described under
the caption “Use of Proceeds” in the Initial Offering Prospectus;
 
(h)          OTCQB.  Prior to the effective date of the Registration Statement,
to apply for the quotation of the shares of common stock included in the
Registration Statement on the OTCQBTM  and to use commercially reasonable
efforts to complete that application, subject only to official notice of
issuance (if applicable), prior to the expiration of the Offering;
 
(i)           Investment Company Act of 1940.  To take such steps as shall be
necessary to ensure that neither the Company nor any Subsidiary shall become an
“investment company” within the meaning of such term under the Investment
Company Act of 1940 and the rules and regulations of the Commission there under;
 
(j)           Information as to Rights Offering.  To advise Ancora, directly or
through the Transfer Agent, from time to time, as Ancora shall request, of the
number of shares of common stock subscribed for, and arrange for the Transfer
Agent to furnish Ancora with copies of written reports it furnishes to the
Company concerning the Rights Offering;
 
(k)          Mailing Offer Documents.  To commence mailing the Rights Offer
Documents to record holders of the common stock not later than the fifth
business day following the record date for the Rights Offering, and complete
such mailing as soon as practicable;

 
(l)           Reservation of Common Stock.  To reserve and keep available for
issue upon the exercise of the Rights such number of authorized but unissued
shares of common stock as will be sufficient to permit the exercise in full of
all Rights, except as otherwise contemplated by the Rights Offer Prospectus; and
 
(m)         No Stabilization.  To not take, directly or indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the issuance of the Rights or
the sale or resale of the shares of the Company's common Stock.
 
 
17

--------------------------------------------------------------------------------

 
 
11.           Conditions of Ancora’s Obligations.
 
(a)           Accuracy of Representations and Warranties.  The obligations of
Ancora hereunder are subject to and conditioned upon the accuracy, as of the
date hereof and at all times during the Offering, including the Rights Offering,
and the Follow-On Offering, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations hereunder
and to the following additional conditions: (i) the Registration Statement shall
have become effective and the Prospectuses shall have been timely filed with the
Commission in accordance with the Securities Act; (ii) all post-effective
amendments to the Registration Statement shall have become effective; (iii) no
stop order suspending the effectiveness of the Registration Statement or any
amendment or supplement thereto shall have been issued and no proceedings for
the issuance of any such order shall have been initiated or threatened, and any
request of the Commission for additional information (to be included in the
Registration Statement or the Prospectuses or otherwise) shall have been
disclosed to Ancora and complied with to Ancora’s reasonable satisfaction.
 
(b)           Accuracy of Registration Statement.  The Registration Statements
or the Prospectuses or any amendment or supplement thereto, shall not contain an
untrue statement of fact which is material, or omit to state a fact which is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 
(c)           Authorization.  All corporate proceedings and other legal matters
incident to the authorization, form and validity of this Agreement, the
securities included in the Registration Statement, the Registration Statement
and the Prospectuses, and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for Ancora, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.
 
(d)           Legal Opinion.  Concurrently with the execution of this Agreement,
there shall have been furnished to Ancora the signed opinion (addressed to
Ancora) of Ballard Spahr, LLP., counsel for the Company, dated the date hereof
and in form and substance reasonably satisfactory to counsel for Ancora.

 
(e)           Officer Certificate.  The Company shall have furnished to Ancora a
certificate, dated the date hereof, of its Chief Executive Officer or President
and its Chief Financial Officer stating that:
 
i.  To the best of their knowledge after reasonable investigation, the
representations, warranties, covenants and agreements of the Company hereof are
true and correct in all material respects;

 
ii.  Subsequent to the respective dates as of which information is given in the
Registration Statements and the Prospectuses, there has not been any Material
Adverse Change or any development involving a prospective Material Adverse
Change; and
 
iii. They have examined the Registration Statement and the Prospectuses and, in
their opinion (A) the Registration Statement, as of their Effective Dates, and
the related prospectuses did not include any untrue statement of a material fact
and did not omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and (B) since the
Effective Date of the Registration Statement or the date of the relevant
Prospectus, as applicable, no event has occurred which should have been set
forth in a supplement or amendment to such Registration Statement or such
Prospectus.
 
 
18

--------------------------------------------------------------------------------

 
 
(f)           No Material Adverse Change.  Neither the Company nor any of its
Subsidiaries shall have sustained since the Effective Date any Material Adverse
Change, the effect of which is so material and adverse as to make it
impracticable or inadvisable to proceed with the Offering.


(g)          Form of Opinion, and Certificates.  All opinions, letters, evidence
and certificates mentioned above or elsewhere in this Agreement shall be deemed
to be in compliance with the provisions hereof only if they are in form and
substance reasonably satisfactory to counsel for Ancora.
 
12.           Indemnification and Contribution.


(a)          Indemnification.  The Company agrees to indemnify and hold harmless
Ancora and its affiliates and any officer, director, employee or agent of Ancora
or any such affiliates and any Person controlling (within the meaning of Section
20(a) of the Exchange Act) Ancora or any of such affiliates (collectively, the
“Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities and expenses whatsoever, under the Securities Act or otherwise (as
incurred or suffered and including, but not limited to, any and all legal or
other expenses incurred in connection with investigating, preparing to defend or
defending any lawsuit, claim or other proceeding, commenced or threatened,
whether or not resulting in any liability, which legal or other expenses shall
be reimbursed by the Company promptly after receipt of any invoices therefore
from Ancora), (A) arising out of or based upon: (i) any untrue statement or
alleged untrue statement of a material fact contained in the Offer Documents, or
any amendment or supplement thereto, in any other solicitation material used by
the Company or authorized by it for use in connection with the Offering,
including the Rights Offering or the Follow-On Offering, or in any blue sky
application or other document prepared or executed by the Company (or based on
any written information furnished by the Company) specifically for the purpose
of qualifying any or all of securities included in the Registration Statement
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or arising out of or based upon the omission or alleged omission
to state in any such document a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (other than statements
or omissions made in reliance upon and in conformity with the Ancora
Information), (ii) any actions taken or omitted to be taken by an indemnified
party with the consent of the Company or in conformity with actions taken or
omitted to be taken by the Company or (iii) any failure by the Company to comply
with any agreement or covenant, contained in this Agreement or (B) arising out
of, relating to or in connection with or alleged to arise out of, relate to or
be in connection with, the Offering, including the Rights Offering, the
Follow-On Offering, any of the other transactions contemplated thereby or the
performance of Ancora’s services to the Company with respect to the Offering.
The Company will not, however, be responsible under the foregoing indemnity
agreement for any losses, claims, damages, liabilities or expenses that have
resulted from the gross negligence, bad faith or willful misconduct of Ancora or
any Indemnified Party.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Contribution.  If the indemnification provided for in the
foregoing paragraph is judicially determined to be unavailable (other than in
accordance with the terms hereof) to any Indemnified Party otherwise entitled to
indemnity in respect of any losses, claims, damages or liabilities referred to
herein, then, in lieu of indemnifying such person hereunder, whether or not
Ancora is the person entitled to indemnification or reimbursement, the Company
shall contribute to the amount paid or payable by the Indemnified Party as a
result of such losses, claims, damages or liabilities (and expenses relating
thereto) (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Ancora, on the other hand, of the
Offering, including the Rights Offering and the Follow-On Offering, or (ii) if
the allocation provided for in clause (i) above is not available, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in such clause (i) but also the relative fault of each of the Company and
Ancora, as well as any other relevant equitable considerations; provided,
however, in no event shall Ancora’s aggregate contribution to the amount paid or
payable exceed One Hundred Thousand ($100,000) Dollars.  For the purposes of
this Agreement, the relative benefits to the Company and to Ancora of the
engagement shall be deemed to be in the same proportion as the total value paid
or contemplated to be paid or received or contemplated to be received by the
Company in the Offering, whether or not the  Offering, the Rights Offering and
the Follow-On Offering are consummated, bears to the fees and expenses paid or
to be paid to Ancora under this Agreement.


(c)           Limitation of Liability Ancora. The Company also agrees that
neither Ancora, nor any other Indemnified Party, shall have any liability to the
Company for or in connection with Ancora’s engagement as Placement and the
Dealer-Manager, except for any such liability for losses, claims, damages,
liabilities or expenses incurred by the Company which have resulted primarily
from Ancora’s bad faith, willful misconduct, or gross negligence.  The foregoing
agreement shall be in addition to any rights that Ancora, the Company or any
Indemnified Party may have at common law or otherwise, including, but not
limited to, any right to contribution.


(d)           Limitation of Liability Company.  If the Offering is terminated by
the Company, for any reason, without any Additional Stock having been sold by
the Company, the Company's total liability under this Agreement, including its
obligations for indemnification hereunder, shall be limited to the expenses it
is to pay Ancora under Paragraph 8 of this Agreement.


(e)           Settlement of Third Party Claims.  The Company agrees that it will
not, without the prior written consent of Ancora (which consent will not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not Ancora is an actual or potential party to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release, reasonably satisfactory in form and substance
to Ancora, releasing Ancora from all liability arising out of such claim,
action, suit or proceeding.

 
13.           Effective Date of Agreement; Termination.
 
(a)           Effective Date.  This Agreement shall become effective upon the
later of the time on which Ancora shall have received notification of the
effectiveness of the Registration Statement and the time which this Agreement
shall have been executed by all of the parties hereto.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           Termination.  This Agreement shall terminate upon the earliest to
occur of (a) the consummation, termination or withdrawal of the Offering,
including the Rights Offering and the Follow-On Offering, and (b) the expiration
of the Exclusive Period.
 
14.           Survival of Certain Provisions.
 
The agreements contained in Sections 3, 7, 8, 12 and 14 through 22 hereof and
the representations, warranties and agreements of the Company contained in
Section 6 hereof shall survive the consummation of or failure to commence the
Offering and shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.
 
15.           Notices.
 
All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been duly given
if (a) delivered personally, (b) sent by facsimile with immediate telephonic
confirmation or (c) sent by registered or certified mail, return receipt
requested, postage prepaid, to the parties hereto as follows.
 
If to Ancora:
Attention: Richard Barone
2000 Auburn Drive, Suite 300
Cleveland, Ohio 44122


If to the Company:
Dennis Raefield
Mace Security International, Inc.
1530 No. Main Suite #230
Walnut Creek, CA 94596
Fax:  (925) 933-2730
 
with a copy to:
Gregory Krzemien
Mace Security International, Inc.
240 Gibraltar Road, Suite 220
Horsham, Pennsylvania 19044
Fax:  (215) 672-8900
 
 
21

--------------------------------------------------------------------------------

 
 
16.           Parties.

 
This Agreement shall inure to the benefit of and be binding upon Ancora, the
Company and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company
contained in this Agreement shall also be deemed to be for the benefit of the
Person or Persons, if any, who control Ancora within the meaning of Section 15
of the Securities Act. Nothing in this Agreement shall be construed to give any
Person, other than the Persons referred to in this Section, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

 
17.           Amendment.
 
This Agreement may not be amended or modified except in writing signed by each
of the parties hereto.
 
18.           Governing Law; Venue.
 
This Agreement shall be deemed to have been executed and delivered in the State
of Delaware and both this Agreement and the transactions contemplated hereby
shall be governed as to validity, interpretation, construction, effect, and in
all other respects by the laws of the State of Delaware, without regard to the
conflicts of laws principles thereof.  Each of Ancora and the Company: (a)
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement and/or the transactions contemplated hereby shall be instituted
exclusively in the Chancery Court of the State of Delaware, or in any United
States District Court having venue and jurisdiction, (b) waives any objection
which it may have or hereafter to the venue of any such suit, action or
proceeding, and (c) irrevocably consents to the jurisdiction of Chancery Court
of the State of Delaware, or in the United States District Court for any
District having venue and jurisdiction in any such suit, action or
proceeding.  Each of Ancora and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the Chancery Court of the State of Delaware, or in the
United States District Court for any District having venue and jurisdiction and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address or delivered by Federal Express via overnight delivery shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding, and service of process upon the underwriters
mailed by certified mail to Ancora’s address or delivered by Federal Express via
overnight delivery shall be deemed in every respect effective service process
upon Ancora, in any such suit, action or proceeding.
 
19.           Entire Agreement.
 
This Agreement, together with the exhibit attached hereto and as the same may be
amended from time to time in accordance with the terms hereof, contains the
entire agreement among the parties hereto relating to the subject matter hereof
and there are no other or further agreements outstanding not specifically
mentioned herein.
 
 
22

--------------------------------------------------------------------------------

 
 
20.           Severability.
 
If any term or provision of this Agreement or the performance thereof shall be
invalid or unenforceable to any extent, such invalidity or unenforceability
shall not affect or render invalid or unenforceable any other provision of this
Agreement and this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
21.           Construction.
 
(a)           the word “or” will not be exclusive;
(b)           inclusion of items in a list will not be deemed to exclude other
terms of similar import;
 
(c)           all parties will be considered to have drafted this Agreement
together, with the benefit of counsel, and no provision will be strictly
construed against any Person by reason of having drafted such provision;
 
(d)           the word “include” and its correlatives means to include without
limitation;
 
(e)           terms that imply gender will include all genders;
 
(f)           defined terms will have their meanings in the plural and singular
case;
 
(g)           references to Sections, Schedules, Annexes and Exhibits are to the
Sections, Schedules, Annexes and Exhibits to this Agreement;
 
(h)           financial terms that are not otherwise defined have the meanings
ascribed to them under United States generally accepted accounting principles as
of the date of this Agreement;
 
(i)           the use of “will” as an auxiliary will not be deemed to be a mere
prediction of future occurrences; and
 
(j)           the headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.
 
22.           Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or other electronic transmission shall constitute valid
and sufficient delivery thereof. If the foregoing correctly sets forth your
understanding, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement among us.


SIGNATURES FOLLOW ON THE NEXT PAGE
 
 
23

--------------------------------------------------------------------------------

 




Very truly yours,
 
Mace Security International, Inc.
By:
/s/ Dennis R. Raefield
Name: Dennis Raefield
Title: Chief Executive Officer
 
Accepted and agreed as of the date first written above:
 
ANCORA CAPITAL GROUP, INC.
 
By:
/s/ Richard A. Barone
Name: Richard A. Barone
Title: Chairman

 
 
24

--------------------------------------------------------------------------------

 



